EXHIBIT 10.2

 

SECOND AMENDMENT TO THE

SUPERVALU INC.

EXECUTIVE AND OFFICER SEVERANCE PAY PLAN

 

SUPERVALU INC., a Delaware corporation, has heretofore established and maintains
the plan entitled SUPERVALU INC. Executive and Officer Severance Pay Plan as
amended from time to time (“Plan”).  Pursuant to Section 7 of the Plan document,
the Plan is hereby amended as follows in “Second Amendment to the SUPERVALU INC.
Executive and Officer Severance Pay Plan”:

 

1.              EXCLUSIONS.  Section 4(f) of the Plan is amended to read as
follows:

 

4(f)  employee is employed in a business unit in which a sale or other transfer
of the business unit, a portion of the business unit, or specific assets of the
business unit to another employer occurs and, (i) upon or within one hundred
twenty days (120) days following the closing of that transaction, (A) employee
accepts any position with the other employer or (B) is offered a position that
does not require relocation and with total annual cash compensation that is not
less than the employee’s current total annual cash compensation, even if
employee does not accept such offer; provided that, employee remains employed by
the Company through the occurrence of either (A) or (B) or (ii) the employment
of employees employed by such business unit is continued immediately following
the closing of that transaction by operation of law.  For purposes of this
subparagraph 4(f), “business unit” shall mean any subunit of the Company as
defined at the discretion of the Company (e.g., subsidiary, district, region, or
cost center may be “business units” under this subparagraph);

 

2.              CLAIMS PROCEDURE. Section 8(a) of the Plan is amended to read as
follows:

 

8(a) Initial Claim and Decision. If a participant (referred to as claimant for
remainder of Section 8) believes that she or he is not receiving a benefit she
or he is entitled to receive under the Plan, the claimant may file a claim with
the Senior Vice President of Corporate Human Resources.  The claim must be in
writing, must include the facts and arguments the claimant wants considered, and
must be filed within one year of the date the claimant knew (or should have
known) the facts behind the claim.  The Senior Vice President of Corporate Human
Resources has 90 days after receiving the claim to make a decision and notify
the claimant if the claim is denied in whole or in part.  The notice of denial
will state the reasons for denial, the Plan provisions on which the denial is
based, a description of additional material (if any) needed from the claimant
and why, the procedure for requesting a review of the denial, and the
participant’s right to file a civil action under section 502(a) of ERISA if the
claim is denied upon review.

 

3.              EFFECTIVE DATES: This Second Amendment is effective as to all
participants under this plan as of January 3, 2013.

 

--------------------------------------------------------------------------------


 

4.              SAVINGS CLAUSE.  Save and except as hereinabove expressly
amended, the Plan document shall continue in full force and effect.

 

--------------------------------------------------------------------------------